DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 12/18/2020.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 

	In claims:

	(1) In claims 22-25, line 1, please insert --non-transitory-- between “The” and “storage” in the beginning of claims.

Allowable Subject Matter
5.	Claims 1-25 are allowed.
6.	The following is a statement of reasons for allowable subject matter:


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higuchi et al. (US 7983292) discloses a base station carrying out communications with a mobile station with an Orthogonal Frequency Division Multiplexing (OFDM) method by using a predetermined frequency band out of a transmission band is disclosed. The base station includes an allocation portion that allocates, for a mobile station performing peripheral cell search, a band that includes a center frequency on a raster of a first band and has a bandwidth equal to or greater than a bandwidth of a second band with which a synchronization channel is transmitted.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.